BERRINGER, District Judge.
In this case there was an allotment to Maggie Damon. John Damon was the husband of the allottee. Thereafter the Damons legally adopted Ellen Parr. Maggie Damon subsequently died, leaving, surviving her, her husband, John Damon, a son, Isaac Gober, a daughter, Rosa Gober (now Rosa Parr), and the adopted daughter, the complainant Ellen Parr. Thereafter Isaac Gober died, leaving as his only heirs said Rosa and said Ellen, the plaintiff, who claims one-half interest in the allotted lands. John Damon, the husband, is in possession, collecting all the rents and profits, to the exclusion of both Rosa and Ellen. Rosa claims to be entitled to the whole thereof.
In this case, as in the others, in order that any decree shall be effective, the United States must be made a party in the suit, and this can only be done in pursuance of the authority conferred by the act of 1894 (28 Stat. 305), as amended by that of February 6, 1901 (31 Stat. 760). There can be no proceeding of the character in question other than that provided for by the acts of Congress referred to. The jurisdiction conferred by those acts is exclusive in courts of the United States. The demurrer is overruled.